Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered April 29, 1998, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the Supreme Court erred when it tried the case to its conclusion in his absence. However, the defendant failed to return to court, although he was warned of *634the consequences of such a failure, and he had been permitted to delay or adjourn the proceedings on several prior occasions. The court, upon inquiry into and consideration of all appropriate factors, providently exercised its discretion in trying the defendant in absentia (see, People v Sanchez, 65 NY2d 436; People v Parker, 57 NY2d 136; People v Cajigas, 240 AD2d 755; People v Taylor, 233 AD2d 534). Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.